Citation Nr: 0434395	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of low back sprain, currently rated as 
noncompensable.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
low back sprain, assigning a noncompensable evaluation, and 
denied service connection for a right hip condition.

The Board notes that on a VA Form 9, substantive appeal form, 
submitted in June 2003, the veteran indicated that he was 
only appealing the evaluation of the low back sprain.  
However, a letter from the veteran's representative, 
submitted with the VA Form 9, indicated that the veteran was 
also appealing entitlement to service connection for a right 
hip condition.  The Board accepts the representative's letter 
as a valid substantive appeal as to that issue.


FINDINGS OF FACT

1.  Low back sprain is manifested by no more than pain on 
motion.

2.  A chronic right hip disability due to in-service disease 
or injury was not manifest during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Low back sprain is 10 percent disabling.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2003).

2.  Right hip pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

A General Counsel opinion states that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action in accordance with 
38 U.S.C.A. § 5104.  In this case, the issue of an increased 
evaluation for lumbosacral strain is a downstream issue.  The 
veteran was notified of the decision and his appellate rights 
as to this issue, and the Board finds that proper action was 
taken in accordance with 38 U.S.C.A. § 5104.  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a July 2001 VCAA letter, under a heading entitled "What Must 
the Evidence Show to Establish Entitlement," the RO stated 
that to establish entitlement to service connection, the 
evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  In the May 
2003 statement of the case, the RO provided the veteran with 
the text of 38 C.F.R. § 3.303, pertaining to the principles 
relating to service connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the July 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  The RO also 
stated that it would obtain the veteran's service medical 
records and other military service records if necessary, as 
well as VA medical records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  In August 
2004, the veteran indicated that he had no further evidence 
or information to submit regarding his appeal.  The veteran 
has not indicated the existence of any additional records 
that would aid in substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In a July 2001 letter, the RO requested that the 
veteran submit any evidence in his possession that pertained 
to his appeal.

The Board notes that VA provided VCAA notice of the fourth 
element to the appellant after the initial AOJ decision was 
issued.  Pelegrini v. Principi, 18 Vet. App. 112 [Pelegrini 
II].  The Board finds that this was not prejudicial to the 
appellant, however.  Although the VCAA notice of the fourth 
element was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
of the fourth element was harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Low Back Sprain

The Board finds that the evidence supports a grant of a 
compensable evaluation for low back sprain.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).  

Under Diagnostic Code 5292, effective prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warrants a 10 percent disability evaluation, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent disability evaluation, and severe limitation of 
motion of the lumbar spine warrants a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003)(effective prior to September 26, 2003).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
warrants a zero percent disability rating, with 
characteristic pain on motion warrants a 10 percent 
disability rating, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability rating, 
and severe warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. Part 4, Diagnostic Code 
5237.  Under this Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating.

Note 1 says to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note 2 states that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Note 3 states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
4 says to round each range of motion measurement to the 
nearest five degrees.

Note 5 states that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note 6 states to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 CFR § 4.71a, 
Diagnostic Code 5237 (2004) (effective from September 26, 
2003).

In a December 2001 examination report, the veteran reported 
back pain, and that he had severe flare-ups once or twice a 
month.  Overuse and sleeping in various positions worsened 
the pain.  The examiner noted that the veteran was able to 
ambulate without the use of assistive devices.  The veteran 
was able to sit up from a supine position and transfer from a 
chair to the examination table without major difficulties.  
Examination of the lumbar spine revealed slight muscle 
tenderness in the lower area.  There was no muscle spasm.  
Range of motion was within normal limits, but the veteran 
reported having pain, fatigue and weakness upon range of 
motion.  Lumbar spine range of motion revealed flexion to 95 
degrees, extension to 35 degrees, right and left lateral 
bending to 40 degrees, and right and left rotation to 35 
degrees.  Straight leg raising was negative bilaterally.  The 
veteran's gait was normal.  There was no evidence of 
limitation of standing or walking.  The examiner noted that 
diagnostic studies of the lumbosacral spine indicated no 
abnormality.  The diagnosis was subjectively, the veteran 
complained of having pain, and objectively, range of motion 
was preserved and neurological examination was normal.  A 
December 2001 x-ray report found no abnormality.

In a June 2002 statement, the veteran asserted that his back 
ailment places limitations on his daily activities.

A December 2002 VA x-ray report of the lumbar spine was 
normal.  The veteran reported that his back was progressively 
worse.  There were no neurologic symptoms.  A December 2002 
VA outpatient treatment report noted that the veteran 
reported 6 out of 10 back pain, worse in the morning.  The 
pain was diffuse and difficult to localize.  There was no 
numbness, "tinkling," or bowel habit changes.  There was no 
fever, chill, chest pain, or shortness of breath.  Upon 
examination, the examiner noted that the back was mildly 
tender along the spine without localized tenderness.  There 
was no edema or sciatica.  The assessment was chronic back 
pain without specific structural abnormality on previous x-
ray.  The veteran was referred to rehabilitation for possible 
muscle strain.

In a January 2003 VA outpatient treatment report, the 
veteran's back pain was a 5 out of 10.  There was full range 
of motion of the back, with no spasm or scoliosis.  There 
were no neurological deficits.  The assessment was residuals 
of lumbosacral strain superimposed on leg length discrepancy, 
right leg shorter than left leg.  

In a June 2003 statement, the veteran asserted that he had 
constant low back pain at a level of three to four.  After 
extensive walking, which was required for his job, the level 
of pain would reach seven to eight.  He stated that there had 
been several nights where he had not been able to sleep due 
to the severity of the back pain.  

The above evidence indicates that the veteran warrants no 
more than a 10 percent disability evaluation under the old 
rating criteria.  In order to warrant a 10 percent 
evaluation, the evidence must show characteristic pain on 
motion.  The veteran has consistently reported pain on 
motion, and the Board finds him credible.  In order to 
warrant a 20 percent disability evaluation, the next higher 
evaluation, the evidence must show muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, or moderate limitation of motion.  There 
was no evidence of muscle spasm.  Rather, the evidence shows 
specific findings of no muscle spasm in December 1997, 
December 2001, and January 2003.  There was no evidence of 
loss of lateral spine motion.  Rather, there was full range 
of motion in December 1997, lateral bending was to 40 degrees 
on each side in December 2001, and full range of motion in 
January 2003.  Similarly, the evidence tends to establish 
some degree of periarticular pathology (based upon the grant 
by the AOJ), and some painful motion.  However, despite his 
complaints of pain and his self report of significant pain, 
his functional use remains excellent.  In fact, when examined 
in December 2001, it was concluded that there was no 
abnormality.  Similarly, when seen in February 2003, full 
range of motion was reported.  These findings establish that 
despite his complaints of pain, neither actual range of 
motion nor any functional restriction approximates the 
functional equivalent of moderate limitation of motion.  

The evidence clearly does not meet the criteria for the next 
higher rating.  The Board notes that the veteran has asserted 
that he has pain, and that it has limited his daily 
activities.  The complaint of pain is taken into 
consideration in the 10 percent disability evaluation.  

The veteran does not warrant a higher evaluation under the 
new rating criteria.  In order to warrant a 20 percent 
disability evaluation under the new rating criteria, the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Forward flexion was to 95 degrees in December 
2001.  The combined range of motion in December 2001 was 280 
degrees.  As noted above, there was no muscle spasm.  The 
veteran's gait was noted to be normal in December 2001.  It 
was noted that there was no scoliosis in the January 2003 
outpatient treatment report.  The veteran clearly does not 
meet the criteria for a 20 percent disability evaluation 
under the new rating criteria.

Note 1 under the new rating criteria indicates that any 
associated objective neurologic abnormalities should be 
separately evaluated.  The evidence shows that there was no 
neurological abnormality.  There was no obvious deformity on 
neurological examination in December 1997.  Neurological 
examination was normal in December 2001.  There was no 
numbness, "tinkling," or bowel habit changes noted in 
December 2002.  There were no neurologic symptoms in the 
December 2002 x-ray report.  There were no neurological 
deficits in January 2003.

Based on the foregoing, the Board finds that the evidence 
supports a grant of a 10 percent disability evaluation for 
low back sprain.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Although the veteran has stated that after 
extensive walking, which is required for his job, the level 
of pain would reach seven to eight, the Board finds that his 
complaints of pain are taken into consideration in the 10 
percent disability evaluation.  The veteran has brought forth 
no evidence of marked interference with employment which 
would indicate an exceptional case requiring extraschedular 
consideration.  The Board concludes that referral of this 
case to the Under Secretary or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation is not warranted.


Right hip

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a right hip 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).

Initially, the Board notes that although the veteran served 
during a time of war, he does not have foreign and/or sea 
service, and he does not allege that a right hip disability 
occurred in combat.  Therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.

In the veteran's enlistment examination report dated in 
October 1993, clinical evaluation of the lower extremities 
and neurologic systems was normal.  The examiner checked a 
box indicating that "spine, other musculoskeletal" was 
abnormal.  A notation indicated that this was due to mild 
thoracic scoliosis.

In a service medical record dated in December 1997, it was 
noted that the veteran complained of right hip pain.  He 
reported that he had gone on an eight-mile run that morning 
and had felt sharp pain in his hip but was able to finish the 
run.  Upon examination, the examiner noted that there was no 
obvious deformity, no abnormal gait, no swelling, and no 
trauma.  The assessment was right hip pain.  The veteran was 
prescribed pain medication with instructions to return in 
three days if the pain persisted.  There is no indication 
that the veteran returned to the clinic with further 
complaints of right hip pain, however, and the episode of 
pain in December 1997 appears to have been acute.  By the 
time of the veteran's separation examination in June 1998, 
clinical evaluation of the lower extremities, musculoskeletal 
and neurologic systems was normal.  In a Report of Medical 
History dated in June 1998, the veteran indicated that he was 
healthy and in good condition.

Further, the evidence of record indicates that the veteran 
does not have a current right hip disability.  A December 
2001 radiology report of the right hip noted that there was 
no evidence of fracture, dislocation, or other osseous or 
articular abnormality, and that the regional soft tissues 
appeared normal.  In a December 2001 examination report, 
examination of the hip revealed no tenderness, heat, redness, 
swelling, effusion, abnormal movement, instability, or 
weakness.  Range of motion was within normal limits.  The 
examiner noted that there was no abnormality demonstrated 
regarding the right hip.

The veteran filed a claim for service connection for right 
hip pain.  The Board finds that at best, there is pain 
without disease or injury.  Such may not serve as a basis for 
service connection.  See Sanchez-Benitez, 259 F.3d at 1361-
62.  The injury in service was acute; there is no competent 
evidence relating the veteran's current hip pain to service 
or to an underlying disease or injury.  Although the veteran 
is competent to report right hip pain, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  Whether current right hip pain is 
due to an injury or disease in service is a matter of medical 
etiology.  No disease or injury has been identified in 
relation to the veteran's right hip pain, either in service 
or post service.  As no disease or injury has been identified 
in relation to right hip pain, service connection is not 
warranted.  

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a right hip 
disability, and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to a 10 percent disability evaluation for low 
back sprain is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to service connection for a right hip disability 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



